DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 1/14/2022 and 1/28/2022.
Response to Arguments
Applicant's arguments filed 1/14/2022 and 1/28/2022 have been fully considered but they are not persuasive.
With regard to the amendment filed 1/14/2022,
As to the arguments on pages 11-16 directed towards Zheng (Research on the application of the Object Recognition based on Whisker Sensor Array) in view of Bebek et al. (Bebek) (Whisker Sensor Design for Three Dimensional Position Measurement in Robotic Assisted Bearing Heart Surgery),
Applicant focuses on the LVDT portion of Bebek and argues that there is no contact in the LVDT.  However, the Examiner respectfully notes that the previous rejection explained that the contact sensor could be the strain gauge or the combination of the strain gauge and the position sensor.  A strain gauge is a contact sensor in that is measures a physical force (strain) on the sensor though a contact means.  
Applicant then argues that the claims do define a contact sensor by way of what is recited in claims 6 and 10, but the Examiner respectfully notes that what is recited in claims 6 and 10 is not found in claim 1.  Claims 6 and 10 furthermore do not provide a special definition for a contact sensor and instead only describes how the contact sensor functions by, for example, 
With regard to the amendment filed 1/28/2022,
Applicant argues that Bebek does not disclose the contact sensor is soldered to the lower circuit board by means of a bonding pad.  However, the Examiner respectfully notes that applicant is arguing the reference individually but where it is the combination of references that disclosure the claim feature.  Zheng discloses that the whisker is soldered to the lower circuit board in Figures 2.5 and 2.15, and where Zheng expressly states that “components were purchased and their soldering was performed, whereupon they where packaged and the assembled whisker structure as a whole looked as shown in Fig. 2.15.”  Zheng is therefore disclosing that the elements that were added to the various printed circuit boards were soldered to the boards.  Because a printed circuit board comprises a primary board made of a non-metallic material which includes metallic materials such as traces of wire or bonding pads, it is reasonable to conclude that the whiskers were soldered to respective bonding pads as they could not reasonably be soldered to any non-metallic portion of the lower board.  The teaching of Bebek adds features to the whisker or whiskers already disclosed by Zheng, such as the strain gauges.  Because a strain gauge or combination of a strain gauge and position sensor can be said to be the contact sensor, and because the contact sensor is, in the combination, attached to a whisker that is soldered onto a bonding pad of a lower printed circuit board, the combination of Zheng in view of Bebek reasonably discloses that the contact sensor is soldered to the lower circuit board by means of a bonding pad.  Note that applicant does not require that the contact sensor be directed soldered to the bonding pad.
Claim Amendment Suggestions
For the purposes of compact prosecution, and in view of the claim amendments made, the Examiner suggests that applicant claim that the contact sensor is directly soldered to the lower circuit board to overcome the applied prior art rejection. Such an amendment is reasonably supported by paragraph [0027] of the published application which explains “Four pins from the contact sensor 4 are connected to a bonding pad of the lower circuit board 5 by means of soldering.”  Applicant could also use and add the above wording from paragraph [0027] as is to claim 1.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,


    PNG
    media_image1.png
    418
    767
    media_image1.png
    Greyscale

As to Claim 4,
The phrase “the four positioning holes of the upper circuit board and the four positioning holes of the lower circuit board are symmetrically distributed at corresponding locations of the outer edges of the upper circuit board and the lower circuit board in cross fashion” on lines 1-4 introduces new matter.  As seen in Figure 1 below, the outer edges of each printed circuit board 

    PNG
    media_image1.png
    418
    767
    media_image1.png
    Greyscale


 
As to Claims 2-15,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Research on the application of the Object Recognition based on Whisker Sensor Array) .
Note, the cited pages, paragraphs, and lines for Zheng come from the actual Zheng document but where a partial English translation of the relevant sections of these pages is provided. Two figures are marked up because Figure 2.5 more clearly shows some of the elements and basic arrangement of the more complete Figure 2.15.

    PNG
    media_image2.png
    492
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    328
    694
    media_image3.png
    Greyscale

As to Claims 1, 6, 10, 13, and 15,
Zheng discloses A three-dimensional whisker sensor for accurate positioning of an end location, the whisker sensor is configured to be mounted on a robot body or an end of a mechanical arm for determining at spatial location of an object in contact with the whisker sensor relative to the body, the whisker sensor comprising: an upper circuit board (See above figures), a lower circuit board (See above figures), a flexible whisker (See above figures), a magnet (See above figures), four Hall sensors (See above figures), an upright column (See above figures), and a fastener (See above figures), wherein the upper circuit board and the lower circuit board are printed circuit boards and are identical in shape and size (See above figures) (Figure 2.13 on Page 18), and four positioning holes of the upper circuit board and four positioning holes of the lower circuit board are symmetrically distributed at same locations of outer edges of the printed circuit boards in a cross fashion, respectively (Figure 2.13 on Page 18 / note the top left, top right, bottom left, and bottom right holes are symmetrically distributed and lines can be drawn between the holes that overlap each other that form a cross); wherein a large circular hole is formed at a center of the upper circuit board and defines a range within which the flexible 
Zheng does not disclose a contact sensor, the contact sensor is soldered to the lower circuit board by means of a bonding pad, the flexible whisker is connected to the contact sensor by means of a connecting piece, the centers the upper and lower circuit boards, the center of the contact sensor, and the center of the magnet are all located on a straight line where the flexible 
Bebek discloses a contact sensor (left most position sensor and/or leftmost strain gauge / note that while the LVDT is described to be a contactless sensor, applicant does not define a contact sensor in the claims and the position sensor of Bebek must contact a portion of the sensor used for sensing) (Figure 3), the contact sensor is fixed at a center and end of the whisker (Figure 3), the flexible whisker is connected to the contact sensor by means of a connecting piece (rightmost strain gauge or connecting piece between the position sensor and the strain gauge) (Figure 3), the center of the contact sensor is located on a straight line where the flexible whisker is located (Figure 3), (Pages 226,227, III. Whisker Sensor Design), the contact sensor converts a change in a pressure into a linear change output of a voltage (note the strain sensor in Figure 3), the flexible whisker is connected to the contact sensor by means of the connecting piece an end of the flexible whisker is in contact with a stress point of the contact sensor (Figure 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zheng to include a contact sensor, the contact sensor is soldered to the lower circuit board by means of a bonding pad, the flexible whisker is connected to the contact sensor by means of a connecting piece, the centers the upper and lower circuit boards, the center of the contact sensor, and the center of the magnet are all located on a straight line where the flexible whisker is located, the contact sensor converts a change in a pressure into a linear change output of a voltage, the flexible whisker is connected to the contact sensor by means of the connecting piece an end of the flexible whisker is in contact with a stress point of the contact sensor given the above disclosure and teaching of Bebek in order to advantageously allow for the 
(Note that in the combination, the contact sensor would be at the center of the lower circuit board because it is located at the base of the whisker and would therefore be both located at and on the lower circuit board.  Further, in the combination, the contact sensor would be on the straight line claimed above due to its location relative to the whisker. Lastly, note that the points of solder to attach the elements reasonably includes a bonding pad as such a pad would be needed to electrically connect the contact sensor to the PCB.)
As to Claim 2,
Zheng discloses the upper circuit board, comprises a lead and a patch element required by a detection circuit (Figures 2.5, 2.13, and 2.15 / note the connecting metal strips and points of connection for the processing circuitry as disclosed in the description above Figure 2.5), and has a circular hole at the center (Figures 2.5, 2.13, and 2.15), and the center of the circular hole coincides with the center of the upper circuit board (2.5, 2.13, and 2.15 / note middle hole in Figure 2.13 for example); the circular hole limits the range of movement of the flexible whisker and the magnet (Figures 2.5, 2.13, and 2.15); and the four Hall sensors are symmetrically distributed on the edge of the circular hole in cross fashion (Figures 2.5,2.15).  
As to Claim 3,

As to Claim 4,
Zheng discloses the four positioning holes of the upper circuit board and the four positioning holes of the lower circuit board are symmetrically distributed at corresponding locations of the outer edges of the upper circuit board and the lower circuit board in cross fashion (Figures 2.5, 2.13, and 2.15), respectively; and sizes of the positioning holes are related to a diameter of ends of the upright column (Figures 2.5, 2.13, and 2.15), (See above Figures), so as to ensure that the ends of the upright column pass through the positioning holes ((Figures 2.5, 2.13, and 2.15), (See above figures). 
As to Claims 5 and 12,
Zheng discloses the four Hall sensors convert a change in a magnetic field into a linear change output of a voltage (Page 19, Section 2.5), and are soldered to the upper circuit board by means of a soldering hole and are perpendicular to a surface of the upper circuit board  (See above figures), (Section 2.2, Pages 12,13).
As to Claim 7,
Zheng in view of Bebek discloses the flexible whisker is made of a carbon fiber material or a flexible wire material, has a diameter of 0.8-1.2 mm and a length of 100-200 mm (Page 12, 
 As to Claims 9 and 14,
Zheng discloses when a three-dimensional coordinate system is established with the center of the magnet as the origin, the magnet is axisymmetric with respect to an X-axis and a Y-axis, respectively, (Figures 2.5, 2.15), connecting lines of two opposite Hall sensors are parallel to the X- axis and the Y-axis, respectively (Figures 2.5, 2.15), and the upper surface of the magnet and an upper surface of each Hall sensor are on a same plane (Figures 2.5, 2.15).  
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Research on the application of the Object Recognition based on Whisker Sensor Array) in view of Bebek et al. (Bebek) (Whisker Sensor Design for Three Dimensional Position Measurement in Robotic Assisted Bearing Heart Surgery) as applied to claim 1 and in further view of Cantave et al. (Cantave) (US 2011/0031968).
As to Claims 8 and 11,
Zheng discloses a central through hole is formed at the center of the magnet (Figure 2.5 / note a hole must be located in the center of the magnet to allow the whisker to pass through it, and Figure 2.15 / note the similarities between the figure and applicant’s Figure 1), the central through hole extends through an upper surface and a lower surface of the magnet (Figures 2.5, 2.15), the diameter of the central through hole is greater than the diameter of the flexible whisker (Figures 2.5, 2.15), and the flexible whisker passes through the magnet (Figure 2.5), and the ends 
Zheng does not disclose the specific mechanism that connects the whisker to the magnet and thus does not disclose the flexible whisker is fixed to the magnet by means of an adhesive, and Zheng does not clearly disclose the specifics of the upright column and thus does not disclose the upright column is formed by connecting three circular columns, wherein a middle circular column is longer in length and has a diameter greater than the diameter of the positioning holes; and circular columns at two ends are shorter in length, have a standard external thread, and have a diameter less than the diameter of the positioning holes.
Cantave discloses that it is known to use an adhesive to mount an object to another object in a magnetic field measuring instrument (Paragraph [0010]), and that it is also known to use standoffs for mounting an object in a magnetic field measuring instrument (Paragraph [0010] / note the three circular column feature claimed by applicant with the various diameters is a standoff).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zheng in view of Bebek to include the flexible whisker is fixed to the magnet by means of an adhesive, the upright column is formed by connecting three circular columns, wherein a middle circular column is longer in length and has a diameter greater than the diameter of the positioning holes; and circular columns at two ends are shorter in length, have a standard external thread, and have a diameter less than the diameter of the positioning hole given the above disclosure and teaching of Cantave in order to advantageously utilize a method of attachment of the magnet to the whisker that ensured that the two element remained in contact in a desired position to ensure proper detection of the magnet, and in order to . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858